The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28, 33, 36, 37, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Prest et al. (US 2009/0097689) considered with Andes et al. (US 2013/0214998).
Prest discloses an earphone system, an earbud, and a method of utilizing one or more earbuds (see para. 0034, regarding “the hearing device 214 includes a pair of earbuds”).  See figures 1A-2, for example.  The earphone system, earbud, and method, comprising:  one or more earbud sensors incorporated within an earbud 214 worn by a user (see para. 0034, regarding “monitoring system 202 can include at least one sensor”), the earbud comprising a control device 202 and an audio output circuit 215 (see para. 0036, regarding “the monitoring system 202 further includes circuitry used to partially or fully process the monitored data from the at least one sensor”); and an electronic device operation circuit configured to operate a remotely connected electronic device 216 (see para. 0038, regarding “the activity sensor can be utilized to control an electronic device”; see also para. 0058, regarding “when used with a digital media player, the type of activity … can be used to set influence media selections for playback by the digital media player”).  The one or more earbud sensors send a signal to the control device based on a status of the user as sensed by the one or more earbud sensors, and the control device sends a signal to the audio output circuit 215 which outputs an audio message (see para. 0055, regarding “the… earbuds… can itself determine distance traveled and provide a beep… to the user via the… earbuds …at predetermined distances (e.g., every mile)”) and sends a signal to the electronic device operation circuit 
	Prest discloses the invention as claimed, including that “the invention is suitable for use in monitoring sports-related data, such as exercise data (e.g., distance, speed, duration, etc.)” (para. 0061), but fails to specifically teach that the outputted audio message is a moving speed of the user.  Rather, Prest only teaches that the outputted audio message is a beep based on a measured distance of the user (see para. 0055).  Andes discloses an earphone system and method (see fig. 10, for example), including a control device, which responsive to one or more sensors sensing a status of a user (e.g., a user’s moving speed; see para. 0038-0039), sends a signal to an audio output circuit which outputs an audio message that is a moving speed of the user (e.g., see para. 0073, regarding “audio feedback may include … a verbal description of the user’s speed” and/or “a verbal notification that a user’s average speed for the current session has dropped below a predefined threshold”), in the same field of endeavor, for the purpose of “provid[ing] operational feedback prompts to the user” (para. 0072).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Prest, in view of Andes, such that the outputted audio message is a moving speed of the user.  A practitioner in the art would have been motivated to do this for the purpose of providing further operational feedback prompts to the user which includes a verbal description of the user’s moving speed.
	Regarding claims 28, 37, and 44, the one or more earbud sensors comprise one or more of an earbud accelerometer, a heart rate sensor and an oxygen level sensor.  See Prest, para. 0034.
	Regarding claim 33, the audio output circuit 215 is a component of the earphones (earbuds) 214.  See Prest, figure 2.

Claims 29, 31, 38, 40, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Prest et al. (US 2009/0097689) and Andes et al. (US 2013/0214998), as applied to claims 28, 37, and 44 above, in further view of LeBoeuf et al. (US 2010/0217099).
Prest, as modified and applied to claims 28, 37, and 44 above, discloses the invention as claimed, including measuring psychological data such as temperature, hearbeat, etc. of a user (see Prest, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Prest, in view of LeBoeuf, such that the audio output circuit outputs an alert that the user’s heart rate or that the user’s oxygen level is above a certain level.  A practitioner in the art would have been motivated to do this for the purpose of providing a warning alert to the user if a monitored health characteristic (e.g., heart rate, oxygen level) exceeds a safe physiological limit.

Claims 30, 32, 39, 41, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Prest et al. (US 2009/0097689) and Andes et al. (US 2013/0214998), as applied to claims 28, 37, and 44 above, in further view of Tee (US 2017/0124276).
Prest, as modified and applied to claims 28, 37, and 44 above, discloses the invention as claimed, including measuring psychological data such as temperature, hearbeat, etc. of a user (see Prest, para. 0034), but fails to specifically teach that an audio alert is sent if the user’s heart rate or oxygen level has fallen below a certain level.  Tee discloses a system and method for monitoring and management of users with various health conditions including sending an alert if the user’s heart rate or oxygen level has fallen below a certain level (see para. 0067), in the same field of endeavor, for the purpose of providing a warning alert in response to the sensed heart rate or oxygen level.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Prest, in view of Tee, such that an audio alert is sent if the user’s heart rate or oxygen level has fallen below a certain level.  A practitioner in the art would have been motivated to do this for the purpose of providing a warning alert in response to the sensed heart rate or oxygen level falling to a level that is of concern.

s 35, 42, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Prest et al. (US 2009/0097689) and Andes et al. (US 2013/0214998), as applied to claims 27, 36, and 43 above, in further view of Honeycutt (US 2013/0216085).
Prest, as modified and applied to claims 27, 36, and 43 above, discloses the invention as claimed, but fails to specifically teach that the earbud comprises a magnet for removably coupling with one of a magnetically attractable surface and a magnet.  Honeycutt discloses a system and method for securing earbuds wherein an earbud 1550 comprises a magnet 1585 for removably coupling with a magnetically attractable surface 1510, in the same field of endeavor, for the purpose of keeping the earbud 1550 securely in place when the user is not using the earbud 1550 (see para. 0105, and fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Prest, in view of Honeycutt, such that the earbud comprises a magnet for removably coupling with one of a magnetically attractable surface and a magnet.  A practitioner in the art would have been motivated to do this for the purpose of keeping the earbud securely in place when the user is not using the earbud.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose an earphone system.
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection as applied above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
July 26, 2021